DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 6, 13-15, 17-18 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JP 2005-092123 to Masao et al. in view of US 2005/0276628 to Anan et al..
Regarding claims 1-3, 5, 6 and 27 Masao teaches:

a removing step of removing the first cap member from the first region to which the first cap member is adhesively bonded by the first adhesive, such that the first region remains on the frame and a rough surface is formed in the first region [0007, 0011, 0028, 0044]; 
a filling step of filling the developer accommodating chamber with developer [0031]; and
a sealing step of bonding a third cap member that is different from the first cap member to a second region of the frame that is different from the first region to seal the opening with the third cap member [0011, 0044].  
(claim 2)	The remanufacturing method according to claim 1, wherein the third cap member (14) has an adhesive surface for being bonded to the second region and a protruding portion, and wherein in the sealing step the protruding portion is inserted into the first opening [0023].  
(claim 3)	The remanufacturing method according to claim 1, wherein the third cap member has an adhesive surface for being bonded to the second region, and a protruding portion, and wherein in the sealing step the protruding portion is press-fitted into the first opening [0034].  

capable of dissolving the frame and the first cap member. In Masao, the adhesive is preferably a hot melt and the cartridge casing is preferably made of an ABS resin [0012, 0021].
Anan discloses a method of disassembling and remanufacturing a process cartridge composed of styrene-based resin; a terpene solvent used as adhesive between parts of the cartridge to be separated and rebonded (Fig.16, [0076-0078]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of Masao to use a terpene solvent instead of thermoplastic resin adhesive (e.g. hot melt) such that the first adhesive is capable of dissolving the frame and the first cap member for at least the purpose of improving the quality of recycled materials (Anan: [0010]).
Neither Masao nor Anan suggest the first developing device including a second opening for communicating the developer accommodating chamber with outside of the frame and (iii) a second cap member configured to seal the second opening.  However, these features carry no patentable weight as they do not further limit the claimed remanufacturing method; in other words, these features have no effect on the steps that comprise the method of claim 1.
Regarding claims 5 and 6, Examiner assumes arguendo that Masao fails to disclose the relative positions of the first and second regions as claimed. Anan further discloses that surfaces once utilized for bonding cannot be reused due to the roughness of the bonded surfaces. 
Regarding claim 5, Anan suggests a remanufacturing method wherein the second region 38K) is located farther from the first opening than the first region (38i)  (Figs. 12 & 13).
Regarding claim 6, Anan suggests a remanufacturing method wherein the frame has a step height between the first region(38i) and the second region (38k) (Figs. 14A-14B).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Anan to the method of Masao, to ensure the reliability of sealing and facilitate remanufacturing.
Regarding claim 27, the combination of Masao and Anan above further renders obvious a remanufacturing method according to claim 1, wherein the rough surface is formed by welding marks remaining on the first region, or the first adhesive remaining on the first region, or a part of the first cap member remaining on the first region (Masao: [0044], Anan: [0080]). 

Regarding claims 13-15, 17-18 and 28 Masao teaches:
(claim 13)	A remanufacturing method for remanufacturing a second developing device from a first developing device, the first developing device including (i) a frame (10/20) provided with a developer accommodating chamber for accommodating developer [0019], the frame the frame including a side wall disposed at an end portion of the frame in a longitudinal direction of the frame (see Fig.3), the side wall being provided with a first opening (13 toner filling port) for communicating the developer accommodating chamber with outside of the frame, (ii) a first cap member (14/22) configured to seal the first opening, the first cap member being adhesively bonded to an adhesive surface of the frame with a first adhesive (15/23) [0023, 0026], the remanufacturing method comprising:
a removing step of removing the first cap member from the adhesive surface, to which the first cap member is adhesively bonded by the first adhesive, such that the adhesive surface remains on the frame and a rough surface is formed on the adhesive surface [0007,0028, 0044]; 
a filling step of filling the developer accommodating chamber with developer [0010]; and
a sealing step of bonding a sealing member to the adhesive surface with an elastic adhesive having elasticity to seal the first opening with the sealing member [0031].  
(claim 14)	The remanufacturing method according to claim 13, wherein the sealing member has a first protruding portion (outer rim of cap 14, Fig.3) that can be adhesively bonded to the adhesive surface with the elastic adhesive and the frame has a second protruding portion (rib portion, [0034])  that protrudes toward outside of the frame; and wherein in the sealing step, the first protruding portion is adhesively bonded to the adhesive surface in a state where a part of a side surface of the first protruding portion and a part of a side surface of the second protruding portion face each other (Fig.6).  
(claim 15)	The remanufacturing method according to claim 14, wherein in the sealing step the first protruding portion is disposed farther from the first opening than the second protruding portion when viewed in a normal direction of an opening surface of the first opening (Fig.6).  
(claim 17)	The remanufacturing method according to claim 13, wherein the sealing member is a third cap member that is different from the first cap member [0044].  
(claim 18)	The remanufacturing method according to claim 13, wherein the sealing member is the first cap member (as in a case the original cap is not damaged, [0004-0007]).
Masao does not explicitly teach the first adhesive capable of dissolving the frame and the first cap member. In Masao, the adhesive is preferably a hot melt and the cartridge casing is preferably made of an ABS resin [0012, 0021].
Anan discloses a method of disassembling and remanufacturing a process cartridge composed of styrene-based resin; a terpene solvent used as adhesive between parts of the cartridge to be separated and rebonded (Fig.16, [0076-0078]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of Masao to use a terpene solvent instead of thermoplastic resin adhesive (e.g. hot melt) such that the first adhesive is capable of dissolving the frame and the first cap member for at least the purpose of improving the quality of recycled materials (Anan: [0010]).
Neither Masao nor Anan suggest the first developing device including a second opening for communicating the developer accommodating chamber with outside of the frame and (iii) a second cap member configured to seal the second opening.  However, these features carry no patentable weight as they do not further limit the claimed remanufacturing method; in other words, these features have no effect on the steps that comprise the method of claim 13.
Regarding claim 28, the combination of Masao and Anan above further renders obvious a remanufacturing method according to claim 13, wherein the rough surface is formed by welding marks remaining on the adhesive surface, or the first adhesive remaining on the adhesive surface, or a part of the first cap member remaining on the adhesive surface (Masao: [0044], Anan: [0080]). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. in view of Anan et al., as applied to claim 1 above, and further in view of US 7,486,905 to Nishimura et al..
Regarding claim 4, Examiner assumes arguendo that Masao and Anan fail to disclose the second region located closer to the first opening than the first region. 
Nishimura discloses several configurations concerning recycling (i.e. remanufacturing) of a developer cartridge as it relates to first and second regions of a filling port to which a cap is adhered to including a remanufacturing method wherein the second region is located closer to the first opening than the first region (Figs. 16A-16C in reverse, col. 31 lines 3-14).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nishimura to the methods of Masao, for improved reliability of sealing and a more robust remanufacturing method.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. in view of Anan et al., as applied to claim 14 above, and further in view of US 7,486,905 to Nishimura et al..
Regarding claim 16, Examiner assumes arguendo that Masao and Anan fail to disclose the first protruding portion closer to the first opening than the second protruding portion.
Nishimura discloses configurations concerning recycling (i.e. remanufacturing) of a developer cartridge in which a first protrusion of the cap (77) is closer to the opening (76) that a second protrusion of the frame (67) (See Fig.5B: first protrusion 118, second protrusion 117; Fig. 7B: first protrusion 122, second protrusion 121).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Nishimura to the methods of Masao, such that in the sealing step the first protruding portion is disposed closer to the first opening than the second protruding portion when viewed in a normal direction of an opening surface of the first opening, for improved reliability of sealing and a more robust remanufacturing method in a diversity of cap-opening configurations.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. in view of Anan et al., as applied to claims 1 and 13 above, and further in view of US 6,643,482 to Higeta et al..
Regarding claims 25 and 26, Masao in view of Anan teach a remanufacturing method according to claims 1 and 13 respectively.  Masao further teaches the first developing device includes a developing roller [0019] but provides no details of a supply roller, a stirring member, a gear and a side cover. 
Higeta discloses a process cartridge B including a developing roller 9c, a stirring member 9b provided in developer accommodating chamber, a gear 9r provided to an end portion of the frame where a through hole 11e1 a toner filling hole 11d are provided (Figs. 13 & 14); a toner cap (11f, Fig.15) to seal the toner filling hole, a side cover (40, Fig.10) covering the gear and the toner filling hole is removed during a remanufacturing method.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to apply the remanufacturing method of claims 1 or 13 to a device as the one disclosed by Higeta to arrive at the method of claim 26. PHOSITA would be so motivated to recycle the cartridge and reduce waste.
The cited reference do not explicitly disclose a supply roller contacting the developing roller.  However, this feature carries no patentable weight as it does not further limit the claimed remanufacturing method; in other words, this feature has no effect on the claimed steps that comprise the method of claims 25 or 26.  

Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-092123 to Masao et al. in view of US 2005/0276628 to Anan et al., as further in view of US 2006/0238599 to Kishi et al..
Regarding claims 29-31, Masao teaches:
(claim 29)	A remanufacturing method for remanufacturing a second cartridge from a first cartridge, the first cartridge including (i) a frame (10) provided with a developer accommodating chamber (12) for accommodating developer, the frame including a side wall disposed at an end portion of the frame in a longitudinal direction of the frame, the side wall being having (i-1) a first opening (13) for communicating the developer accommodating chamber with outside of the frame (Fig.3), (ii) a first cap member (14) configured to seal the first opening, the first cap member being adhesively bonded to the frame with a an adhesive, the remanufacturing method comprising: a removing step [0028] of removing the first cap member from a first region, to which the first cap member is adhesively bonded by the first adhesive, such that the first region remains on the frame and a rough surface is formed in the first region [0044]; a filling step of filling the developer accommodating chamber with developer; and 6a sealing step of sealing the first opening [0031].  
(claim 30)	The remanufacturing method according to claim 29, wherein in the sealing step, a third cap member that is different from the first cap member is bonded to a second region of the frame that is different from the first region to seal the first opening with the third cap member (new cap is used, [0044]).  
(claim 31)	The remanufacturing method according to claim 29, wherein in the sealing step, a sealing member is bonded to the first adhesive surface with an elastic adhesive having elasticity to seal the first opening with the sealing member [0031].  
Masao does not explicitly teach the first adhesive capable of dissolving the frame and the first cap member. Anan discloses a method of disassembling and remanufacturing a process cartridge composed of styrene-based resin; a terpene solvent used as adhesive between parts of the cartridge to be separated and rebonded (Fig.16, [0076-0078]).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the method of Masao to use a terpene solvent instead of thermoplastic resin adhesive (e.g. hot melt) such that the first adhesive is capable of dissolving the frame and the first cap member for at least the purpose of improving the quality of recycled materials (Anan: [0010]). 
Masao further teaches the first developing device includes a developing roller [0019] but provides no details of a supply roller, stirring member or plural openings and caps. 
Kishi discloses a developer cartridge (30) including a casing (36), developing roller (38), supply roller (37), and an agitator (45) disposed in a toner-accommodating chamber (41). Toner supply openings are formed in both sidewalls (69) of the casing and are sealed with caps (35) (Fig.2B); each side wall also includes toner detector windows (44).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to apply the remanufacturing method suggested by the combination of Masao and Anan to a developer cartridge as the one disclosed by Kishi, thus arriving at the claimed method, for at least the purpose of effectively recycling the cartridge and reduce waste. 
Neither Masao nor Anan suggest the first cartridge including (i-2) a second opening for communicating the developer accommodating chamber with outside of the frame and (iii) a second cap member configured to seal the second opening, the second cap member being adhesively bonded to the frame with an adhesive capable of dissolving the frame and the second cap member.  However, these features carry no patentable weight as they do not further limit the claimed remanufacturing method; in other words, these features have no effect on the steps that comprise the method of claim 29.
Regarding claim 32, the combination of Masao, Anan and Kishi above further renders obvious a remanufacturing method according to claim 29, wherein the rough surface is formed by welding marks remaining on the first region, or the first adhesive remaining on the first region, or a part of the first cap member remaining on the first region (Masao: [0044], Anan: [0080]).   
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. Arguments regarding a cartridge “having multiple openings functioning as toner filing ports” (p.10) are not persuasive because the claimed method steps are not limited by such features, therefore the features carry no patentable weight in the claimed methods.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Arlene Heredia/Primary Examiner, Art Unit 2852